TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2014



                                       NO. 03-11-00101-CV


   DPRS 15th Street, Inc; Cliff Woerner, Individually and d/b/a Woerner Interests; and
                                 Gail Woerner, Appellant

                                                  v.

   Texas Skyline, Ltd.; Skyline Interests, LLC; and Pecos & 15th, Ltd., by and through
                             Skyline Interests, LLC, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   JUSTICE HENSON NOT PARTICIPATING




This is an appeal from the judgment signed by the trial court on October 12, 2010. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.